        Case 1:19-cv-06032-PAE-JLC Document 27 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                       4/21/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ERIC ROGERS,                                                   :
                                                               :
                                    Plaintiff,                 :   ORDER SCHEDULING
                                                               :   CONTINUED SETTLEMENT
                  -v-                                          :   CONFERENCE
                                                               :
                                                               :   19-CV-6032 (PAE) (JLC)
CAFEBELLE.NYC LLC and 280 MULBERRY                             :
REALTY LLC,                                                    :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a settlement conference in this case yesterday, at the end of which the

Court scheduled a continued settlement conference for June 10, 2020 at 2:30 p.m. by

telephone.1 Counsel should contact chambers using the Court’s conference line, (877) 873-8017

(Access Code: 5277586). The parties should also provide the Court with supplemental ex parte

settlement letters five (5) business days prior to the conference, in this case June 3, 2020, by

email to CottNYSDChambers@nysd.uscourts.gov. If the parties are able to resolve this matter

before June 10, they should so advise Judge Engelmayer and me by filing a letter to that effect

on the Docket.



        SO ORDERED.

Dated: April 21, 2020
       New York, New York




1
 All parties were present at the settlement conference yesterday, except for Defendant 280
Mulberry Realty LLC.
